 


109 HR 3407 IH: Jessica Lunsford and Sarah Lunde Act
U.S. House of Representatives
2005-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3407 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2005 
Mr. Emanuel (for himself, Mr. Filner, Mr. Burton of Indiana, Ms. Carson, Ms. Schwartz of Pennsylvania, Mr. Bishop of New York, Mr. Lantos, Mr. Boswell, Mr. Udall of Colorado, Mr. McHugh, and Mr. Owens) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To provide grants to States and local governments to assess the effectiveness of sexual predator electronic monitoring programs. 
 
 
1.Short titleThis Act may be cited as the Jessica Lunsford and Sarah Lunde Act. 
2.Sexual predator monitoring program 
(a)Grants authorized 
(1)In generalThe Attorney General is authorized to award grants (referred to as Jessica Lunsford and Sarah Lunde Grants) to State and local governments to assist such States and local governments in— 
(A)carrying out programs to outfit sexual offenders with electronic monitoring units; and 
(B)the employment of law enforcement officials necessary to carry out such programs. 
(2)DurationThe Secretary shall award grants under this Act for a period not to exceed 3 years. 
(b)Application 
(1)In generalEach State or local government desiring a grant under this Act shall submit an application to the Attorney General at such time, in such manner, and accompanied by such information as the Attorney General may reasonably require. 
(2)ContentsEach application submitted pursuant to paragraph (1) shall— 
(A)describe the activities for which assistance under this Act is sought; and 
(B)provide such additional assurances as the Attorney General determines to be essential to ensure compliance with the requirements of this Act. 
3.InnovationIn making grants under this Act, the Attorney General shall ensure that different approaches to monitoring are funded to allow an assessment of effectiveness. 
4.DefinitionIn this Act, the term sexual offender means an offender 18 years of age or older who commits a sexual offense against a minor. 
5.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated $10,000,000 for each of the fiscal years 2006 through 2008 to carry out this Act. 
(b)ReportNot later than April 1, 2008, the Attorney General shall report to Congress— 
(1)assessing the effectiveness and value of programs funded by this Act; 
(2)comparing the cost-effectiveness of the electronic monitoring to reduce sex offenses compared to other alternatives; and 
(3)making recommendations for continuing funding and the appropriate levels for such funding. 
 
